Title: From Benjamin Franklin to “Job Prince,” 20 November 1778
From: Franklin, Benjamin
To: “Job Prince”


Sir
Passy near Paris, Nov. 20. 1778 11 at Night
I have just received yours of the 18th Instant. My Grandson, William T. Franklin, who is the Bearer of this, and will have the honor of delivering it into your hands, sets out early tomorrow morning for that purpose. He is my private Secretary, and is a Young Man of Trust & Discretion, to whom you may safely confide, what you have to communicate to the Commissioners. We have recd no Account of your Vessel or its Destination from Congress, as our Dispatches have miscarried; therefore can give you no Advice till we have more Information from You, than is contained in your Letter.
If you send any Prizes into Dunkirk, address them to Mr Coffyn there, Dieppe Mr Baron, L’Orient or Nantes to Mr Schweighauser, Bourdeaux Mr Bondfield.— In any other, let your Masters enquire for American Agents. I wish you a good Cruise, & safe Return to your Country with much Profit and Honor; being Sir Your most obedt humble Servant
(signed) B. Franklin
(Copy)To Honble Job. Prince Esqr Commander of the Concord Ship of War in the Service of the U. S. Road of Dieppe
